DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 3/3/2022 is entered and fully considered. In view of the amendment the previous rejection is removed and an additional reference is incorporated to make a new prior art rejection.
Response to Arguments
	Applicant argues the prior art does not teach the amended limitation in which the lithium substrate layer has a thickness of 10µm to 60µm. The examiner notes that the LEE reference only provides a single example in which the thickness of the electrode layer is 100µm [0058]. The examiner agrees that the prior art does not expressly teach the claimed thickness of 10µm to 60µm.
	The examiner has provided an additional reference to teach that changing the thickness of an electrode active material layer is a result effective variable that can be manipulated to obtain a battery with a desired specification. Specifically, UENO et al. (US 2012/0115028) teaches that when making batteries, both high capacity and high power are desired [0009]. However the reference notes that increasing capacity can be accomplished by increasing the thickness of electrode active material [0009]. However, by increasing the thickness of electrode active material, the internal resistance of the battery increases which deteriorates the output characteristics [0009]. Accordingly, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to decrease the thickness of the electrode active material layer in LEE to reduce internal resistance and improve output characteristics of the cell as an engineering design choice.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0115021) in view of BROWN et al. (US 2013/0017340) and UENO et al. (US 2012/0115028).
Regarding claim 1,
	LEE teaches a method of making a lithium battery that includes a second current collector, second electrode layer, and second electrode columns abstract. The second electrode is an anode (negative electrode) [0041]. The anode material includes anode active material such as lithium titanium oxide (a lithium substrate layer) [0041]. The anode material is applied in two separate deposition steps [0052]. A first layer (substrate layer) is deposited onto the current collector (one side of a current collector) while a second layer (pattern layer) is deposited using a mask [0052]. After deposition of the second layer, the mask is removed [0052]. 
	LEE teaches using a mask to pattern deposition of electrode material but does not teach using a shadow mask. However, when patterning electrode active material BROWN teaches a mask is used, see fig. 7-8. The mask can be a shadow mask [0091]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to pattern the deposition of LEE using a shadow mask of BROWN as a simple substitution of known patterned deposition techniques for forming patterned electrode active material on a substrate.
LEE teaches deposition of a first (substrate) layer but does not teach a deposition thickness of 10-60µm. However, UENO teaches that when making batteries, both high capacity and high power are desired [0009]. However the reference notes that increasing capacity can be accomplished by increasing the thickness of electrode active material [0009]. However, by increasing the thickness of electrode active material, the internal resistance of the battery increases which deteriorates the output characteristics [0009]. Accordingly, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to decrease the thickness of the electrode active material layer in LEE to reduce internal resistance and improve output characteristics of the cell as an engineering design choice.
Regarding claim 2,
	LEE teaches the current collector for the anode can be copper [0052].
Regarding claim 3,
	LEE teaches the first layer of anode is deposited without a mask [0052]. The reference further shows the first layer of anode completely covering the current collector (one entire surface) Fig. 1C.
Regarding claims 5 and 6,
	LEE teaches the columns deposited in the second layer using a mask can be cylindrical (a circular shape) [0041]. The cylindrical shape of the second layer would require a mask with circular openings.
Regarding claim 7,
	The height of the columns are 50µm in the examples [0058]. The prior art example falls within the claimed range.
Regarding claim 8,
	LEE teaches in the examples the first layer is 100µm while the columns (patterned layer) is 50µm [0058]. The thickness ratio falls within the claimed range of 1:3 to 3:1.
Regarding claim 9,
	As described above, LEE teaches deposition of electrode material at the same thickness as applicant’s negative electrode layers. Accordingly, the deposition of LEE is considered to be “thin film deposition”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0115021) in view of BROWN et al. (US 2013/0017340) and UENO et al. (US 2012/0115028) further in view of UETANI et al. (US 2012/0070734) and ONIZUKA et al. (US 2014/0308578).
Regarding claim 10,
	LEE teaches depositing electrode material using a mask but does not teach deposition by any of the vapor deposition techniques claimed. However, UETANI teaches a similar patterned deposition of electrode material by using a mask [0048] such as a photomask [0052]. When using the mask, the reference teaches vapor deposition and sputtering as known equivalents to wet deposition processes such as printing [0048]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the patterned electrode material of LEE by a vapor deposition or sputtering technique as a simple substitution of known equivalent deposition techniques for patterning electrode material through a mask.
	LEE teaches depositing a first uniform layer of electrode material using a slurry but does not teach a uniform deposition by any of the vapor deposition techniques claimed. However, when forming a non-patterned anode material layer for a battery, ONIZUKA teaches that in addition to wet deposition processes, sputtering and CVD are conventional coating methods [0066]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the non-patterned electrode material of LEE by a vapor deposition or sputtering technique as a simple substitution of known equivalent deposition techniques for patterning electrode material through a mask.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712